In the final analysis, the majority opinion rests solely onSkaggs v. Elkus, (1872) 45 Cal. 154. True, the majority opinion quotes 16 Rawle C. L. 616, but that text cites only Kaufman v.Mastin, supra, which in turn refers to the authorities cited inWhite v. Sohn, supra, and Skaggs v. Elkus is the reliance of White v. Sohn. The lease in the latter case was for two periods of one and twenty-four months, respectively, at a monthly rental of $60.00; and the lease expressly provided that the tenancy was not from year to year. The opinion said: "The law gives no implication for a holding by periods longer than yearly ones; by the year, under this agreement, defendant cannot hold; therefore, he can be nothing but a tenant by the month." Thus White v. Sohn, was decided on the terms of the lease contract itself, and the decision is correct. But the opinion went further and gratuitously evolved the rule now followed by the majority, that the renewal implied by a permissive holding over, is for the unit period of the preceding rental payments. The opinion cited as authority for the rule, two text books, McAdam and Jones, and cases from four jurisdictions, Massachusetts, Vermont, Colorado and California. I respectfully submit that the texts cited run counter to, instead of with the rule. In the Massachusetts and the Vermont cases cited, the respective tenants had never held except as tenants at will, so those two cases do not nurture the rule. In the Colorado case cited, the question arose: what was the initial rental term? And on that question, and not on a tenancy implied from holding *Page 35 
over, the court said that in the absence of an express agreement, the stated period of rental payments was a principal criterion. In the implication arising from the tenant holding over, the Colorado court unequivocally opposed the rule ofWhite v. Sohn, saying: "Where the term is for a shorter period than a year, according to the current of authorities, both English and American, the holding over is implied to be for a like term." The California case cited, Skaggs v. Elkus, supra, alone sponsors the rule of White v. Sohn, and alone constitutes what the majority opinion terms the ample support of that rule.Skaggs v. Elkus, however, was discredited by the California court itself in the later case of Cowell v. Snyder, (1911)15 Cal. App. 634, which held: "Where the lessors accepted money past due on the former rental account during a current year, and after the expiration of another year did likewise and continued to accept money any time at the former rates, by so doing, they adopted the defendants as continuing tenants, and estopped themselves from asserting any change in the lease contract."
In turning to Skaggs v. Elkus, White v. Sohn departed both from former decisions of this court, and from the great weight of authority. Voss v. King, 38 W. Va. 607, 18 S.E. 762, held: "Where the landlord suffers the tenant to remain in possession after the expiration of the original tenancy, the law presumes the holding to be upon the terms of the original demise." This doctrine had been "well settled" in the Virginias for many years prior to White v. Sohn. See Emerick v. Tavener, (1852) 9 Gratt. (50 Va.) 220, 236, 58 Am. Dec. 217; Allen v. Bartlett,20 W. Va. 46. Accord: McAdam, Landlord and Tenant (5th Ed.), secs. 31 and 41; Tiffany, idem, sec. 209-e; Jones, idem, sec. 215; 35 C. J., idem, secs. 166, 174.
Kaufman v. Mastin, was annotated in 25 L.R.A. (N.S.) 855,et seq. The annotation says: "By the weight of authority a tenant holding over after the expiration of a lease for a term of a year or more becomes a tenant from year to year, and not a tenant from quarter to *Page 36 
quarter, month to month, etc., even though the rent is in the lease made payable quarterly, monthly, etc." The annotation naively observes: "The distinction made in Kaufman v Mastin, * * * does not appear to have been observed in many of the cases." As far as I can find, the distinction has not been observed in any case anywhere since Kaufman v. Mastin. And except as herein noted, I have found no authority at all qualifying a period tenancy held over, merely because the rent was payable by some aliquot part of the term, as by the month. An "all-fours case" is Bright v. McOuat, 40 Ind. 521, which holds as follows: "Where a tenancy is by agreement for six months, and by this agreement, at the expiration of this term, the right is reserved in the tenant, to hold for a longer term, the landlord is entitled to possession at the end of the term, unless the tenant exercise his privilege to hold for a period to be fixed by him; if he hold over and at the end of a month pays the rent for that time, and the landlord receives the rent, the tenant not having fixed the term of the new tenancy, it becomes one for six months, subject, to the same covenants and conditions as the previous tenancy. Upon the holding over for another month at the expiration of the second tenancy, another term of six months is entered upon, there being no express contract as to time."
Because the majority opinion is based on unsubstantial authority, because the opinion opposes the current of American and English decision, and because the opinion contravenes the doctrine long established in the Virginias, beforeWhite v. Sohn, I respectfully dissent. Judge Kenna authorizes me to say that he joins in this dissent. *Page 37